DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 14, 15, 16, (15, 17, 18), (15, 17, 18), (15, 17, 18), (15, 17, 18), (15, 17, 18, 19), (20, 22), 21, 22, 11, 22, 14, 26 and 26 of U.S. Patent No. 10769450 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims recite configurations of cameras that capture plurality of video frames in number of sets similarly to the cited US Patent, plurality of time stamps that fall within the time windows of both captured frame sets are obtained in the current application and the cited patent. The only difference between the current application and the patent is that the current application is broader in number of time stamps calculated are three time stamps and the cited patent calculated five time stamps using similar technique of deciding if the time stamp falls within the intersection .  


Current Application
US Patent No. 10769450 B1
1. A system, comprising: an array of cameras positioned above a space, each camera of the array of cameras configured to capture a video of a portion of the space, the space containing a 5person; a first camera client configured to: receive a first plurality of frames of a first video from a first camera of the array of cameras, each frame of the first plurality of frames showing the person within the space; and 10for each frame of the first plurality of frames: determine a bounding area around the person shown in that frame; and generate a timestamp of when that frame was received by the first camera client; 15a second camera client configured to: receive a second plurality of frames of a second video from a second camera of the array of 


an array of cameras positioned above a space, each camera of the array of cameras configured to capture a video of a portion of the space, the space containing a person;  

a first camera client configured to: receive a first plurality of frames of a first video from a first camera of the array of cameras, each frame of the first plurality of frames showing the person within the space;  


for a first frame of the first plurality of frames: determine a first bounding area 
and 

generate a first timestamp of when the first frame was received by the 
first camera client;  

for a second frame of the first plurality of frames: determine a second bounding area around the person shown in the second frame;  
and 

generate a second timestamp of when the second frame was received by the first camera client;  and 








for a third frame of the first plurality of frames: determine a third bounding area around the person shown in the third frame;  and 

generate a third timestamp of when the third frame was received by the 
first camera client;  

a second camera client configured to: receive a second plurality of frames of a second video from a second camera of the array of cameras, each frame of the second plurality of frames showing the person within the space;   

for a fourth frame of the second plurality of frames: determine a fourth bounding area around the person shown in the fourth frame;  and generate a fourth timestamp of when the fourth frame was 


for a fifth frame of the second plurality of frames: determine a fifth bounding area around the person shown in the fifth frame;  and generate a fifth timestamp of when the fifth frame was received by the second camera client;  and a camera server separate from the first and second camera clients, 

the camera server configured to: determine that the first timestamp falls 
within a first time window;  in response to determining that the first timestamp falls within the first time window, assign coordinates defining the first bounding area to the first time window;  

determine that the second 

the second timestamp falls within the first time window, assign coordinates 
defining the second bounding area to the first time window;  determine that the 
third timestamp falls within a second time window that follows the first time 
window;  

in response to determining that the third timestamp falls within the second time window, assign coordinates defining the third bounding area to the 
second time window;  

determine that the fourth timestamp falls within the first time window;  

in response to determining that the fourth timestamp falls within the first time window, assign coordinates defining the 

determine that the fifth timestamp falls within the second time window;  in response to determining that the fifth timestamp falls within the second time window, assign coordinates defining the fifth bounding area to the second time window;  

process the coordinates assigned to the first time window by: calculating, based at least on the coordinates defining the 
first bounding area and the coordinates defining the second bounding area, a 
combined coordinate for the person during the first time window for the first 
video from the first camera;  and 

calculating, based at least on the 
coordinates defining the fourth bounding area, a combined coordinate for the 

camera;  after processing the coordinates assigned to the first time window, 
process the coordinates assigned to the second time window by: 

calculating, based at least on the coordinates defining the third bounding area, a combined coordinate for the person during the second time window for the first video from the first camera;  and calculating, based at least on the coordinates defining the fifth bounding area, a combined coordinate for the person during the second time window for the second video from the second camera.


to determine, based at least on the combined coordinate for the person during 

combined coordinate for the person during the first time window for the second video from the second camera, a position of the person within the space during the first time window.

3.  The system of claim 1, wherein the combined coordinate for the person 
during the first time window for the first video from the first camera 
comprises an average of the coordinates defining the first bounding area and 
the coordinates defining the second bounding area. 
 

4. The system of Claim 1, wherein processing the coordinates assigned to the first time window is performed in response to: determining that coordinates assigned to the first time window comprise 25coordinates from frames from a number of cameras in the 

the first time window is performed in response to: determining that coordinates 
assigned to the first time window comprise coordinates from frames from a 



5.  The system of claim 1, wherein processing the coordinates assigned to 
the first time window is performed in response to: determining that coordinates 
assigned to the second time window comprise coordinates from frames from a 
number of cameras in the array of cameras;  and determining that the number of cameras exceeds a threshold.
6. The system of Claim 1, wherein processing the coordinates assigned to 5the first time window is performed in response to determining that coordinates assigned to the first time window have not been processed for a period of time exceeding a timeout.
6.  The system of claim 1, wherein processing the coordinates assigned to 
the first time window is performed in response to determining that coordinates 
assigned to the first time window have not been processed for a period of time 
exceeding a timeout. 


7.  The system of claim 6, wherein the camera server is further configured 
to: in response to determining that coordinates assigned to first time window 
have not been processed for the period of time exceeding the timeout: determine 
that coordinates assigned to the second time window comprise coordinates from 
frames from a first number of cameras in the array of cameras;  and lower a 
threshold to the first number;  determine that coordinates assigned to a third 
time window comprise coordinates from frames from a second number of cameras in the array of cameras;  determine that the second number exceeds the first 
number;  and in response to determining that the second number exceeds the 
first number, increase the threshold to the second number. 

8. The system of Claim 1, wherein determining that coordinates assigned to the 


has been received from each camera in the array of cameras during the second 
time window. 
 



9.  The system of claim 1, wherein the first camera client is further 
configured to communicate the coordinates defining the first bounding area and 
the coordinates defining the second bounding area as a batch to the camera 
server in response to determining that during the first time window, the first 
camera client has received a frame from each camera in the array of cameras 
that is communicatively coupled to the first camera client.

11.  The system of claim 1, wherein: the first camera client implements a 
first clock used to generate the first and second timestamps;  the second 
camera client implements a second clock used to generate the fourth and fifth 
timestamps;  and the camera server implements a third clock, the first, second, and third clocks are synchronized using a clock synchronization protocol.















12.  The system of claim 1, wherein the array of cameras is arranged in a 
grid such that: each camera of the array of cameras that is communicatively 
coupled to the first camera client is not directly adjacent in the same row or 
the same column of the grid to another camera of the array of cameras that is 
communicatively coupled to the first camera client;  and a camera of the array 
of cameras that is communicatively coupled to the first camera client is 
diagonal in the grid to another camera of the array of cameras that is 
communicatively coupled to the first camera client.








plurality of frames of a first video from a first camera of an array of 
cameras, the array of cameras positioned above a space, each camera of the 
array of cameras configured to capture a video of a portion of the space, the 
space containing a person, each frame of the first plurality of frames showing 
the person within the space;  for a first frame of the first plurality of 
frames: determining, by the first camera client, a first bounding area around 
the person shown in the first frame;  and generating, by the first camera 
client, a first timestamp of when the first frame was received by the first 
camera client;  for a second frame of the first plurality of frames: 
determining, by the first camera client, a second bounding area around the 

a second timestamp of when the second frame was received by the first camera 
client;  for a third frame of the first plurality of frames: determining, by 
the first camera client, a third bounding area around the person shown in the 
third frame;  and generating, by the first camera client, a third timestamp of 
when the third frame was received by the first camera client;  receiving, by a 
second camera client separate from the first camera client, a second plurality 
of frames of a second video from a second camera of the array of cameras, each 
frame of the second plurality of frames showing the person within the space;  
for a fourth frame of the second plurality of frames: determining, by the 
second camera client, a fourth bounding area around the person shown in the 

of when the fourth frame was received by the second camera client;  for a fifth 
frame of the second plurality of frames: determining, by the second camera 
client, a fifth bounding area around the person shown in the fifth frame;  and 
generating, by the second camera client, a fifth timestamp of when the fifth 
frame was received by the second camera client;  determining, by a camera 
server separate from the first and second camera clients, that the first 
timestamp falls within a first time window;  in response to determining that 
the first timestamp falls within the first time window, assigning, by the 
camera server, coordinates defining the first bounding area to the first time 
window;  determining, by the camera server, that the second timestamp falls 

timestamp falls within the first time window, assigning, by the camera server, 
coordinates defining the second bounding area to the first time window;  
determining, by the camera server, that the third timestamp falls within a 
second time window that follows the first time window;  in response to 
determining that the third timestamp falls within the second time window, 
assigning, by the camera server, coordinates defining the third bounding area 
to the second time window;  determining, by the camera server, that the fourth 
timestamp falls within the first time window;  in response to determining that 
the fourth timestamp falls within the first time window, assigning, by the 
camera server, coordinates defining the fourth bounding area to the first time 

within the second time window;  in response to determining that the fifth 
timestamp falls within the second time window, assigning, by the camera server, 
coordinates defining the fifth bounding area to the second time window;  
processing, by the camera server, the coordinates assigned to the first time 
window by: calculating, by the camera server, based at least on the coordinates 
defining the first bounding area and the coordinates defining the second 
bounding area, a combined coordinate for the person during the first time 
window for the first video from the first camera;  and calculating, by the 
camera server, based at least on the coordinates defining the fourth bounding 
area, a combined coordinate for the person during the first time window for the 

to the first time window, processing the coordinates assigned to the second 
time window by: calculating, by the camera server, based at least on the 
coordinates defining the third bounding area, a combined coordinate for the 
person during the second time window for the first video from the first camera;  
and calculating, by the camera server, based at least on the coordinates 
defining the fifth bounding area, a combined coordinate for the person during 
the second time window for the second video from the second camera.


server, based at least on the combined coordinate for the person during the 
first time window for the first video from the first camera and the combined 

from the second camera, a position of the person within the space during the 
first time window. 

	

during the first time window for the first video from the first camera 
comprises an average of the coordinates defining the first bounding area and 
the coordinates defining the second bounding area. 
 



 


Claims 15, 17 and 18

516. The method of Claim 13, wherein processing the coordinates assigned to the first time window is performed in response to: determining that coordinates assigned to the first time window comprise coordinates from frames from a number of cameras in the array of cameras; and determining that the number of cameras exceeds a threshold.  

Claims 15, 17 and 18

Claims 15, 17 and 18
18. The method of Claim 13, wherein processing the coordinates assigned to the first time window is performed in response to determining that coordinates assigned to the first time window have not been processed for a period of time exceeding a timeout.
Claims 15, 17, 18 and 19

19. The method of Claim 18, further comprising: 20in response to determining that coordinates assigned to first time window have not been processed for the period of time exceeding the timeout: determining that coordinates assigned to the second time 

20. The method of Claim 13, wherein determining that coordinates assigned to the first time window should be processed comprises determining that a 5frame has been received from each camera in the array of cameras during the second time window.
Claim 21

21. The method of Claim 13, further comprising communicating, by the first camera client, the coordinates defining bounding areas around the person shown in 

22. The method of Claim 13, further comprising: 15implementing, by the first camera client, a first clock used to generate the timestamps of when each frame of the first plurality of frames was received by the first camera client; implementing, by the second camera client, a second clock used to generate the timestamps of when each frame of the second plurality of frames was received by 20the second camera client; and implementing, by the camera server a third clock, the first, second, and third clocks are 

23. The method of Claim 13, wherein the array of cameras is arranged in a grid such that: 25each camera that is communicatively coupled to the first camera client is not directly adjacent in the grid to another camera that is communicatively coupled to the first camera client; and a camera that is communicatively coupled to the first camera client is diagonal 52230581ATTORNEY DOCKET NO.PATENT APPLICATION 090278.0230 72 in the grid to another camera that is communicatively coupled to the first camera client.
Claim 22
24. The method of Claim 13, wherein the space further contains a second 5person, each frame of the first and second plurality of frames showing the second person, and the method further comprising: for each frame of the first plurality of frames, determining, by the first camera client, a bounding area around the second person shown in that frame; for each frame of the second plurality 







Allowable Subject Matter
Claims 1-20 would be allowable over prior art if rewritten or amended to overcome the rejection(s) under 35 U.S.C. non-statutory double patenting with timely submission and approval of eTD, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10878585 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Pinalben Patel/Examiner, Art Unit 2661